PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/087,139
Filing Date: 31 Mar 2016
Appellant(s): Baldwin et al.



__________________
Attorney T. Daniel Christenbury
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 7th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24th, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 19, 21, 23-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakazu et al (KR20140093178A) in view of Taka et al (US 4,740,529 A). Tadakazu is read from an accompanying English machine translation.
With regards to claims 19 and 25, Tadakazu discloses a cut (i.e., skived) polyolefin foam sheet comprising a cut surface having an average surface roughness Sa of 25 to 50 microns and a maximum height roughness Sz of 120 to 250 microns (Tadakazu: claim 1; Translation – page 5, fourth paragraph and page 20, fourth paragraph). The use of the term “arithmetic mean roughness” by Tadakazu would indicate that the surface roughness Sa is measured according to the expression provided in the present claim. The roughness ranges of Tadakazu overlap or are substantially close to the claimed ranges (i.e., claim 19: Sa of about 20 to about 150 microns and Sz or about 250 to about 1000 microns; claim 25: Sa of about 40 to about 150 microns and Sz of about 300 to about 1000 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05. Although Tadakazu does not appear to disclose the polyolefin foam sheet as having been physically crosslinked, the background of the present specification as filed admits that it is known to produce a physically crosslinked foam sheet by irradiating the sheet in order to make a foam which is both very thin and very light, and therefore one of ordinary skill in the art would have found it obvious to have physically crosslinked the sheet of Tadakazu from the viewpoint of forming a thin and 
Although the foamed sheet of Tadakazu possesses an unskived surface, Tadakazu does not expressly state the unskived surface as having a Sa of about 5 to about 30 microns or a Sz of about 90 to about 350 microns.
	Taka teaches a heat resistant foam article having two opposite roughened surfaces, where a ratio of the roughnesses of the surfaces is given by the expression (A-B)/A > 0.1, where A is a roughness of a surface A and B is a roughness of a surface B (Taka: abstract; col. 2, lines 17-28). Essentially, forming an article according to the equation would result in the existence of two roughened surfaces, where one surface has a lower roughness than another, but where there isn’t more than roughly a ten times different in roughness (Taka: abstract; col. 2, lines 17-28). Both Tadakazu and Taka are considered analogous art in that they relate to polyolefin foam sheets. One of ordinary skill in the art would have found it obvious to have selected a roughness for the unskived surface which is lower than a roughness of the skived surface, such that the roughness of the unskived surface is within a tenth of the amount of the roughness of the skived surface, as Taka teaches such a ratio as producing a foamed article having improved printability and buffering properties, which Tadakazu teaches as desirable (Taka: abstract; col. 2, lines 17-28). The roughnesses Sa and Sz for the unskived surface invoked by the equation of Taka taken with the roughness values of Tadakazu would have ranges which overlap the claimed ranges (i.e., Sa of about 5 to about 30 microns, and Sz of about 90 to about 350 microns) (Taka: abstract; col. 2, lines 
	With regards to claim 21, the expression of Taka would lead to a Sa of the skived surface which is at most about 10 times greater than the Sa of the unskived surface, which overlaps the claimed range of at least about 2.5 times greater (See above discussion). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
	With regards to claim 23, the foam sheet has a basis weight of 15 to 50 g/m2 and a thickness of 0.15 to 0.5 mm, which gives a density of 0.03 to 0.33 g/cm3 (i.e., (15 g/m2 / 0.5mm)(1000 mm/1m) = 30000 g/m3 = 0.03 g/cm3; (50 g/m2 / 0.15mm)(1000mm/1m) = 333333 g/m3 = 0.33 g/cm3)), which overlaps the claimed range of about 0.015 to about 0.250 g/cm3 (Tadakazu: claim 1). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
	With regards to claim 24, the foam sheet includes a propylene block copolymer (i.e., polypropylene) which has a melt flow rate of 30 g / 10 min, which substantially overlaps the upper bound recited in the claimed range of about 0.1 to about 25 g / 10 min (Tadakazu: Translation, page 24, first paragraph under “embodiment 1”). Instances of substantially overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
	With regards to claim 26, Tadakazu discloses the incorporation of polyethylene into the foam sheet min (Tadakazu: Translation, page 24, first paragraph under “embodiment 1”).
	With regards to claim 27, since Tadakazu teaches adjusting the roughnesses of both surfaces, and Taka teaches achieving roughness through skiving (i.e., the only method of achieving roughness acknowledged in the art is skiving), one of ordinary skill in the art would have found it obvious to have 
	With regards to claim 28, Tadakazu discloses 100 parts by mass polyethylene per 6 parts polypropylene, which is substantially close to the claimed endpoint of “about 90/10” parts by mass polyethylene per parts by mass polypropylene min (Tadakazu: Translation, page 24, first paragraph under “embodiment 1”). It has been held that the finding of a prior art value which is substantially close to or approaching a claimed value is sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 34, the polyethylene of the polyolefin foam sheet has a melt flow index of 4.0 g / 10 min, which is within the claimed range of about 0.1 to about 25 g / 10 min (Tadakazu: Translation, page 24, first paragraph under “embodiment 1”).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US 6,936,327 B2) in view of Tadakazu et al and Taka et al. 
With regards to claims 29 and 30, Zafiroglu discloses a carpet having an adhesive layer (i.e., flooring system with a flooring underlayment), wherein the adhesive layer comprises a polyolefin (Zafiroglu: col. 1, lines 5-10 and col. 2, lines 38-62). Zafiroglu discloses using a heat-shrinkable adhesive layer which consolidates the carpet fibers during heat shrinking, thereby forming a dimensionally stable product (Zafiroglu: col. 2, lines 38-62).
Zafiroglu does not appear to disclose the adhesive layer as comprising the materials of present claim 19.
 Tadakazu discloses a cut (i.e., skived) polyolefin foam sheet comprising a cut surface having an average surface roughness Sa of 25 to 50 microns and a maximum height roughness Sz of 120 to 250 microns (Tadakazu: claim 1; Translation – page 5, fourth paragraph and page 20, fourth paragraph). The 
Although Tadakazu does not appear to disclose the polyolefin foam sheet as having been physically crosslinked, the background of the present specification as filed admits that it is known to produce a physically crosslinked foam sheet by irradiating the sheet in order to make a foam which is both very thin and very light, and therefore one of ordinary skill in the art would have found it obvious to have physically crosslinked the sheet of Tadakazu from the viewpoint of forming a thin and light foam sheet. In the interest of compact prosecution, the recitations of the surfaces being “skived” or “unskived” technically constitute product-by-process language. Such language does not limit the claims to the performance of the recited steps, but rather only the structures implied by such steps. In the present instance, the steps of skiving are used to produce a surface having a particular roughness. Because Tadakazu teaches a structure having the claimed roughnesses, Tadakazu discloses the structure implied by the step (or lack thereof) of skiving.
Although the foamed sheet of Tadakazu possesses an unskived surface, neither Zafiroglu nor Tadakazu expressly state the unskived surface as having a Sa of about 5 to about 30 microns or a Sz of about 90 to about 350 microns.
.








(2) Response to Argument
(A) Response to Appellant’s arguments that the prior art does not teach a “primary surface” which has been “skived,” starting on page 3 of the Brief
Appellant argues that the “cut” foam sheet of Tadakazu does not possess a primary surface which has been “skived”. Appellant argues that a person of ordinary skill in the art would not view a “skived” surface as equivalent to a “cut” surface. Appellant cites para. [0046] of the present specification which explains that “skiving may be accomplished by continuously cutting or slicing the continuous foamed sheet into two or more layers” with a “blade… positioned that cutting is parallel to the primary surfaces.” These arguments are not found persuasive as Appellant’s definition admits that a skived foam surface has been cut. Appellant appears to argue that the skived surface is not a “cut” surface, but the Examiner disagrees, as the definition in para. [0046] describes skiving as accomplished by continuous cutting. It is further noted that, technically, any cutting step results in the formation of two or more separate components (i.e., layers). The Examiner further disagrees since Appellant is arguing an aspect of the skiving process which does not relate to a structural difference. The claims are directed to a physically crosslinked polyolefin foam sheet. However, Appellant’s arguments are with respect to the creation of two separate layers. Whether or not two separate layer is created is immaterial, since the claims are only directed to a singular layer. It is additionally noted that the presence of a blade parallel to the primary surfaces does not significantly add structure as whether a surface is a “primary” surface is a matter of orientation. However, despite the foregoing, Tadakazu teaches dividing the foam sheet via cutting the foam sheet (i.e., forming two separate layers) by cutting the foam sheet in a direction perpendicular to the extrusion direction across a width, such that the resulting article is rectangular in shape (Tadakazu: page 5 of translation, fifth paragraph, “Moreover, it cuts the foamed sheet….”).

Appellant argues that Tadakazu suggests cutting in the machine or transverse directions. Appellant argues that “skiving” is distinguished from such cutting. Appellant argues that such cutting does not separate a sheet into two or more layers. While the Examiner notes that the claims are directed to a single sheet, and not an article comprising two or more cut layers, the Examiner additionally notes that cutting with respect to a machine and transverse direction is cutting with respect to a surface defined by both a machine and transverse direction. In other words, the cutting of Tadakazu is with respect to a plane. It is submitted that cutting a plane through an objects results in the formation of two separate layers. Appellant further argues that Tadakazu makes cuts along the lateral edges of the foam sheet, but it is noted that such cutting is not mutually exclusive from “skiving” as defined by Appellant’s specification. 

(B) Response to Appellant’s arguments that Taka and Tadakazu references are non-analogous, starting on page 6 of the Brief
Appellant argues that Taka is related to a foamed “film” used for shrink-wrapping beverage containers, but in sharp contrast, Tadakazu relates to a foam sheet used for protecting glass during transport, the foam sheet having reduced slippage. These arguments are not persuasive. Col. 1, lines 6-9 

(C) Response to Appellant’s argument that “the rejection improperly disregards the term “skived” as mere product-by-process language,” starting on page 6 of the Brief
Appellant argues that the Examiner disregards the term “skived” as product-by-process language. Appellant argues that “skived” implies a structural difference. It is further noted that Appellant states that there exists a difference in structural property, but Appellant does not articulate this supposed difference. Appellant further argues that the “skived” surface implies the existence of cut out foam cells. However, this argument is not persuasive as Tadakazu discloses cutting a foam sheet, and furthermore, Tadakazu acknowledges the presence of a mean cell diameter from a cut surface (i.e., a separate cellular structure formed by cutting). Therefore, it is clear that the cutting operation of Tadakazu creates cut cells. In addition, it is noted that since the cutting operation of Tadakazu removes an outer-most portion of the foam article, Tadakazu’s cutting operation removes a “skin.” It is noted that Taka was only cited to teach the roughness of the unskived (i.e., uncut) surface, which is not the current issue of contention.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.W./
Examiner, Art Unit 1783
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.